Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 1 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 2 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 3 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 4 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 5 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 6 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 7 of 8
Case 18-28320   Doc 17-2   Filed 12/13/18 Entered 12/13/18 16:10:55   Desc Exhibit
                                     Page 8 of 8
